NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      SEP 1 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 14-10246

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00117-KJM

    v.
                                                 MEMORANDUM*
 MICAH JAMES GODFREY,

              Defendant - Appellant.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

         Micah James Godfrey appeals from the district court’s judgment and

challenges the 24-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand for

resentencing.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Godfrey argues, and the government agrees, that remand is warranted

because the district court improperly imposed the custodial sentence in order to

promote Godfrey’s rehabilitation. We agree that the record reflects that the court

imposed the length of the sentence to ensure that Godfrey would continue to

receive mental health treatment in custody. We, therefore, vacate the sentence and

remand for resentencing. See Tapia v. United States, 131 S. Ct. 2382, 2391

(2011); United States v. Grant, 664 F.3d 276, 282 (9th Cir. 2011) (rehabilitation

“cannot be the reason” for imposing a term of imprisonment upon revocation of

supervised release).

      VACATED and REMANDED for resentencing.




                                         2                                    14-10246